DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, it is unclear what is intended by the limitation “spreading rate”.  Clarification is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1: the limitation “the spreading rate” lacks antecedent basis. Correction is required.
Claim 5: the limitation “possibly adopting” renders the claims indefinite because the claim includes elements not actually disclosed (those encompassed by "possibly adopting"), thereby rendering the scope of the claims unascertainable.
Claim 7: the limitation “optionally being comprised” renders the claims indefinite because the claim includes elements not actually disclosed (those encompassed by "optionally being comprised"), thereby rendering the scope of the claims unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2013/0102865 (“Mandelis”).
Claim 1
 Mandelis discloses an infrared-detecting device, comprising: an infrared detector configured to emit a signal representative of the thermal radiation of wavelength emitted by a set  wherein4PATENTAtty. Docket No. 95781.41300 Customer No. 30734the processing module is configured to measure the signal in a time window the value of which multiplied by the value of the spreading rate of the hotspot is lower than the value of the infrared wavelengths of the thermal radiation emitted by said hotspot (paragraphs [0090-0091]). 

Claim 2
Mandelis discloses the device as claimed in claim 1, wherein: the light source is a pulsed source configured to emit a train of at least one pulse when it is activated, and the Mandelis, paragraph [0051]). 

Claim 3
Mandelis discloses the device as claimed in claim 1, wherein: the light source is a continuous-wave or pulsed light source that is time modulated at a modulation frequency (Mandelis, paragraph [0051]), the infrared-detecting device furthermore comprising a demodulator configured to demodulate the signal output from the infrared detector at the modulation frequency or one of its harmonics (Mandelis, paragraph [0136]). 

Claim 4
Mandelis discloses the device as claimed in claim 1, wherein the infrared detector comprises at least one among: a single-channel infrared detector or an infrared imager , and an infrared spectrometer (paragraph [0108]). 

Claim 5
Mandelis discloses the device as claimed in claim 1, furthermore comprising a sample holder, the device possibly adopting either one of the following configurations:5PATENTAtty. Docket No. 95781.41300Customer No. 30734 a reflection configuration in which the light source and the infrared detector are placed on the same side of the holder, and a transmission configuration in which the light source and the infrared detector are placed on either side of the holder (Fig. 1, paragraph [0148], either side of sample stage). 

Claim 6
Mandelis discloses the device as claimed in claim 5, furthermore comprising: a scanning device configured to modify the relative position of the focal point of the beam and of the holder (Mandelis, paragraph [0148], positioning stage).

Claim 7
Mandelis discloses the device as claimed in claim 1, furthermore comprising a sample, said sample optionally being comprised in a microfluidic channel of a microfluidic cell, said microfluidic cell comprising an external layer that is transparent at the excitation wavelength of the incident beam, and an internal layer that is transparent at the wavelength of the thermal radiation (Mandelis, sample 110 in option of not within a microfluidic cell). 

Claim 8
Mandelis discloses an infrared-detecting method capable of employing the device as claimed in claim 5, the method comprising steps of: positioning a sample on a holder , activating a light source , focusing the beam of a light source into a set of at least one focal zone the position of which is preset and comprised in said sample , on a surface of said sample, or at the interface between said sample and said holder , in order to generate a local increase in the thermal radiation emitted by said sample or said holder , 6PATENTAtty. Docket No. 95781.41300 Customer No. 30734 connecting said thermal radiation emitted by each focal zone of said set in an optical objective that is combined with an infrared detector comprising at least one among: a single-channel infrared detector or an infrared imager , and an infrared spectrometer , generating an output signal representative of the thermal radiation detected by said infrared detector , synchronizing said infrared detector and said light source , Mandelis, Fig. 1, paragraphs [0058-0059, 0070, 0090-0092]). 

Claim 9
Mandelis discloses the method as claimed in claim 8, furthermore comprising steps of: time modulating said continuous-wave or pulsed light source at a modulation frequency , and demodulating the signal output from the infrared detector at the modulation frequency or one of its harmonics with a demodulator of the infrared-detecting device, and wherein preferably, if the light source is a pulsed source, it is configured to generate a pulse train comprising a set of rising edges and falling edges, the step of activating the infrared detector then consisting in activating the infrared detector at the latest on the last falling edge of the pulse train (Mandelis, paragraph [0051, 0136]).

Conclusion
Additional relevant art: U.S. Patent Pub. 2010/0044586 (“Duhr”); U.S. Patent Pub. 2018/0045574 (“Engelbart”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853